Let me
congratulate you, Sir, on your election to preside over
this fifth-fifth session of the General Assembly. I am
confident that your well-known experience in the fields
of politics and diplomacy will ensure the success of our
work.
To your predecessor, Minister Theo-Ben Gurirab,
I would like to convey my delegation's appreciation of
his dynamic and successful leadership of the fifty-
fourth session.
I would like also to congratulate the Secretary-
General, Mr. Kofi Annan, for the remarkable
contribution made by his report, We the peoples,
which provides a solid foundation for our discussions
and for our common efforts to place this Organization
increasingly in the service of our community of
nations.
It is with satisfaction that I extend my warmest
congratulations to Tuvalu, a member of the community
of small island developing States, on its admission to
the United Nations.
During the current session of the General
Assembly, important meetings will take place that will
address issues vital to the international community.
These issues include financing for development; racism
and racial discrimination, xenophobia and related
intolerance; and the development of the least developed
countries. These global meetings will certainly
significantly enrich the set of consensus documents
which we have successfully produced, particularly
during the 1990s, and which are intended to provide us
with essential frameworks for the optimization of an
updated international cooperation.
As is well known, this resource has not been
exploited to any great extent. North-South dialogue
continues to be affected by reciprocal accusations
between worlds separated by gross disparities in the
level of well-being.
The world needs to be governed well and in a
spirit of cooperation if we really wish to achieve
development, justice and peace in a climate of social
stability.
And yet, on both the national and international
levels, the privileged continue to deny others open
participation and a fair share. Thus, the question of
governance arises at all levels. But at each level, those
in whose interest it is to maintain the status quo use the
other level's deficiencies to justify their own inaction.
It is a perverse logic to think that our partners' errors
authorize us to err as well. This is a pattern of
behaviour, and even an assertion, which has been
portrayed as reflecting a reality of life; how this is to
be overcome has yet to be clarified.
It will be some time before we see even the
immediate results of that great dialogue between world
leaders, the Millennium Summit. However, we are
confident that results will not fail to emerge. At the
24

highest level, the meetings between international
leaders served as a platform for the growing, insistent
affirmation that we have the know-how and the means
to solve the problems of our societies and of the
common ground on which we live. What we lack is the
appropriate implementation of decisions and the
necessary will to do so. By this, I mean the political
will to accomplish collectively what is necessary and
sufficient so that we may achieve progress for all
humankind, a long-time goal of our ideology and our
discourse.
Awareness of the need for this political will stem
from the underlying belief that we make up, and are
part of, an interdependent international community
whose essence links the destinies of all to the success
or failure of a single endeavour.
Meanwhile, in the blend of competition and
cooperation that characterizes international relations,
the scale is still weighted in favour of a framework of
inequalities, asymmetries and egotism that increasingly
impairs our capacities and our imagination in the effort
to achieve general progress and well-being.
Thus, a vital question is that of the extent to
which we will see, at the international level, and
particularly in the case of those who benefit most from
the current situation, a growing belief in the existence
of true independence and in the urgency of the need for
coordination and cooperation commensurate with such
global interdependence.
At the same time, we need to view globalization
not as it is today  exclusive, fragmented and offering
opportunities only to a select few  but rather as a
process that will increasingly reveal and establish the
world as a single body.
The Millennium Summit once again posed the
question of the role of the United Nations in the
twenty-first century. I believe that our universal
Organization has an essential role to play as a catalyst
for the tangible realization of the concept of
international community inscribed within its Charter
and as a basis for its political vision. In the world of
today and tomorrow, where events are the result of
action by a variety of decision makers, the promotion
of such an endeavour by the United Nations
presupposes the involvement of all parties
concerned  that is, Governments, of course, but also
parliaments, the general public, organizations of civil
society, the private sector, the media, and so forth. All
of them can and should be included in this undertaking,
the purpose of which is to reveal the convergence
transcending the apparent contradictions.
As a free, universal association of States, the
United Nations has as its mission, and should make
itself able, to gather the world's voices and to give
them room for dialogue in pursuit of higher platforms
of understanding. In that regard, the fundamental
values embodied in the Millennium Declaration
provide a lasting source of inspiration.
In the short term, however, we need a consistent
set of measures in order to create an enabling
environment for development in which poverty
eradication can be sustainably achieved. The priorities
to be considered in developing such measures will vary
to some extent. In the areas of greatest poverty, such as
the African continent, it is certainly essential to reverse
the decline in public health and to devote the necessary
resources to improving the quality and expanding the
scope of public education. In today's world, there can
be no development unless the people have reached a
minimum level of health and education, and unless the
country in question has reached a reasonable level of
infrastructure, without which it cannot viably accept
the economic investment that it needs.
Furthermore, countless developing countries
continue to hope for lasting solutions to the core
problem of an unsustainable debt burden, solutions to
replace the long string of half-measures, always too
little and too late, with which this issue has been
addressed in the past.
Even with adequate economic policies, a
responsible administration and a productive society,
States' capacity to make real, continued progress will
be significantly limited if they face restricted access to
international markets and if tariff and non-tariff
barriers are imposed on them. Particularly in the case
of the least developed countries, these constraints may
make it impossible for them to integrate into the global
economy.
Before closing, I wish to express my deepest
concern at the form and intensity of the conflicts that
continue to affect the daily lives of various countries
and their peoples, with disastrous consequences at the
internal and regional levels. In that regard, it is with
the greatest apprehension that we view the current
situation in Sierra Leone, a country of our subregion;
and we hope that the recently developed measures
25

involving the coordination of efforts by the United
Nations and the Economic Community of West African
States (ECOWAS) will help restore to the people of
Sierra Leone the peace and stability to which they are
entitled.
Cape Verde continues to follow closely the
situation in Angola, a country with which we share a
long history. Owing to the refusal of UNITA to respect
the relevant Security Council resolutions and to comply
with the provisions of the Lusaka Protocol, the
humanitarian drama that affects the Angolan people
and, in particular, the massive numbers of refugees and
displaced persons, has reached intolerable levels. The
international community should therefore give the
highest priority to providing humanitarian assistance to
Angola.
In East Timor, the laudable efforts of the United
Nations augur well for the exercise of direct
sovereignty and self-determination in the near future.
However, there are signs of continued efforts to disrupt
this process. The recent murder of international civil
servants serving as peacekeepers merits the deepest
condemnation of the international community and
adequate measures by the Security Council.
The role of the United Nations, increasingly
focused on the value and dignity of human beings,
requires each of us -- large and small, rich and poor --
to wager confidently on the solidarity of our common
efforts as the touchstone in our collective search for
solutions to the problems affecting our planet.










